UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6351


ROBERT ARTIS,

                   Plaintiff - Appellant,

             v.

MICHELLE WILLIAMSON,

                   Defendant - Appellee,

             and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; BRYAN P.
STIRLING; GREGORY KNOWLIN, individually and in their official capacities,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Richard Mark Gergel, District Judge. (8:15-cv-01238-RMG)


Submitted: August 30, 2018                             Decided: September 11, 2018


Before DUNCAN and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert Artis, Appellant Pro Se. David Cornwell Holler, LEE ERTER WILSON
HOLLER & SMITH, LLC, Sumter, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robert Artis appeals the jury verdict entered in favor of Michelle Williamson on

Artis’ excessive force claim under 42 U.S.C. § 1983 (2012). On appeal, Artis contends

that the jury’s verdict is contrary to the weight of the evidence, and he disputes the

admission of various testimony and evidence admitted at trial. For the reasons that

follow, we affirm.

       Artis neglected to file a Fed. R. Civ. P. 50(b) motion for judgment as a matter of

law after entry of the jury’s verdict. “Absent such a motion, . . . [we are] powerless to

review the sufficiency of the evidence after trial.” Ortiz v. Jordan, 562 U.S. 180, 189

(2011) (internal quotation marks omitted).         Consequently, Artis has forfeited his

challenge to the jury’s verdict. See Belk, Inc. v. Meyer Corp., 679 F.3d 146, 154-60 (4th

Cir. 2012) (explaining that postverdict motion challenging sufficiency of evidence

supporting jury’s verdict is necessary to preserve issue for appeal).

       Artis likewise failed to preserve all but one of his arguments concerning the

admission of certain evidence at trial. See Padilla v. Troxell, 850 F.3d 168, 178 (4th Cir.

2017) (providing appellate review of evidentiary issue is forfeited if issue not raised

before trial court). With respect to Artis’ preserved claim that the district court erred in

permitting prior act evidence under Fed. R. Evid. 404(b)(2), we discern no abuse of

discretion. Smith v. Balt. City Police Dep’t, 840 F.3d 193, 200 (4th Cir. 2016) (stating

standard of review).




                                             3
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4